Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 1 of 21
                                                                                    1


      1                        UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
      2                               MIAMI DIVISION
                                 CASE NO. 19-cv-23778-CMA
      3

      4      VERBENA PRODUCTS, LLC,              Miami, Florida

      5                Plaintiff,                November 26, 2019

      6          vs.                             4:13 p.m. to 4:42 p.m.

      7      SESDERMA USA, LLC, et al.           Courtroom 12-2

      8                Defendants.               (Pages 1 to 21)

      9
                                     MOTION HEARING
     10                 BEFORE THE HONORABLE CECILIA M. ALTONAGA,
                              UNITED STATES DISTRICT JUDGE
     11
            APPEARANCES:
     12
             FOR THE PLAINTIFF:       NICOLE FUNDORA, ESQ.
     13                               RICHARD GUERRA, ESQ.
                                      The Brickell IP Group
     14                               1101 Brickell Avenue, Suite 800
                                      Miami, FL 33131
     15                               (786) 468-9736
                                      (786) 405-2453
     16                               nfundora@brickellip.com
                                      rguerra@brickellip.com
     17
             FOR THE DEFENDANTS:      JESUS SANCHELIMA, ESQ.
     18                               Sanchelima & Associates, P.A.
                                      235 SW 42nd Avenue
     19                               Miami, FL 33134-1771
                                      (305) 447-1617
     20                               jesus@sanchelima.com

     21
             REPORTED BY:             STEPHANIE A. McCARN, RPR
     22                               Official Court Reporter
                                      400 North Miami Avenue
     23                               Twelfth Floor
                                      Miami, Florida 33128
     24                               (305) 523-5518
                                      Stephanie_McCarn@flsd.uscourts.gov
     25
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 2 of 21
                                                                                    2


      1                                   I N D E X

      2                                   WITNESSES

      3
            WITNESSES FOR THE PLAINTIFF:                                  Page
      4                                                                    --

      5

      6
            WITNESSES FOR THE DEFENDANTS:                                 Page
      7                                                                    --

      8

      9     EXHIBITS IN EVIDENCE                  PRE     MARKED      ADMITTED

     10     Plaintiff's Exhibit No.                 --        --           --

     11     Defendants' Exhibit No.                 --        --           --

     12

     13

     14

     15

     16

     17
                                        MISCELLANEOUS
     18
                                                                          Page
     19     Proceedings.......................................               3
            Court Reporter's Certificate......................              21
     20

     21

     22

     23

     24

     25
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 3 of 21
                                                                                    3


      1            (The following proceedings were held at 4:13 p.m.)

      2               THE COURT:    Verbena Products, LLC, and Sesderma USA,

      3    LLC, and Sesderma, SL.      Good afternoon.

      4               MR. GUERRA:    Good afternoon, Your Honor.

      5               MR. SANCHELIMA:    Good afternoon, Your Honor.

      6               THE COURT:    Okay.   And I thank you all for coming in a

      7    little bit later than originally planned; otherwise, I would

      8    have kept you waiting more than I would like to.

      9               I would ask Counsel to state your appearances for

     10    Plaintiff.

     11               MR. GUERRA:    Richard Guerra with the Brickell IP

     12    Group, and with me is Nicole Fundora, also with the Brickell IP

     13    Group on behalf of the Plaintiffs.

     14               THE COURT:    Thank you.

     15               For Defendants.

     16               MR. SANCHELIMA:    Jesus Sanchelima on behalf of

     17    Sesderma, SL, the registrant owner of the trademark and also

     18    representing Sesderma US, LLC, the exclusive distributor for

     19    Sesderma SL.

     20               THE COURT:    All right.   Thank you.

     21               So, Mr. Sanchelima, this is your motion to dismiss the

     22    amended complaint.      I will hear from you first.

     23               MR. SANCHELIMA:    Yes, Your Honor.

     24               THE COURT:    You may be seated.

     25               MR. SANCHELIMA:    We're not unmindful of the
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 4 of 21
                                                                                    4


      1    restrictions of the procedural posture that we are in with the

      2    motion to dismiss.     However, it is our position that with

      3    respect to Section 43(a) of the Lanham Act, we have

      4    insufficient allegations of actionable facts that could provide

      5    a prima facie of the allegations of the causes of action that

      6    the Plaintiff intends to promote here.

      7               To go straight to the point, Section 43(a) requires

      8    advertising or promotion of a designation that would be

      9    allegedly false.     In this case, however, there has been no

     10    contact with Walmart, which is the facilitator or the Internet

     11    service provider that is used by both parties, by one of the

     12    Defendants and the Plaintiff.

     13               The actions, as they have been cryptically alleged in

     14    the complaint, mention that there was a contact with Walmart

     15    through a prescribed trenchant, private and ephemeral

     16    communication with their own server whereby the Defendant

     17    Sesderma USA, LLC, alleged ownership of certain rights over a

     18    particular trademark and a money trend, the marketplace, this

     19    is something that they have a duty to do.

     20               Now, on section -- on Paragraph 28 of the complaint,

     21    the Plaintiff makes reference to the Digital Millennium Act,

     22    which is a provision that Walmart avails itself for the

     23    protection of the safety harbor provided for Internet service

     24    providers.    Therefore, it is -- it behooves Walmart to be aware

     25    of any potential trademark infringements.        And our client, the
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 5 of 21
                                                                                    5


      1    only thing that they did was to follow the steps provided in

      2    the portal from Walmart to bring this to the attention of

      3    Walmart that there is an unrecognized product, that it may or

      4    may not comply with the regulations of the United States, and

      5    our client has taken very strict steps to comply, not only with

      6    U.S. regulations, but also with the Food and Drug

      7    Administration regulations that require certain labelling on

      8    the products.

      9               What we -- what Plaintiff refers to as the secondary

     10    channel is basically grey market goods that have been imported

     11    that were not intended for the U.S. market.         And we are here

     12    trying to bring to the attention of the Internet service

     13    provider that they have a situation where we are the owners of

     14    the trademark.    And that's all that has been done.

     15               THE COURT:   Right.   And that may be your -- in fact,

     16    that is your defense as you're previewing it; but the question

     17    is, does Plaintiff sufficiently allege that these Defendants

     18    violated the Lanham Act by disseminating false or misleading

     19    statements about Plaintiff's business and its products?           And to

     20    state a claim under the Lanham Act, the Plaintiff has to allege

     21    the advertisements of the Defendants were false or misleading,

     22    those advertisements deceived or had the capacity to deceive

     23    consumers, the deception had a material effect on purchasing

     24    decisions, the misrepresented product affects interstate

     25    commerce, and the Plaintiff is -- is or is likely to be injured
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 6 of 21
                                                                                     6


      1    as a result of the false advertising.        And isn't -- aren't

      2    those allegations, in fact, satisfied by -- or aren't those

      3    elements, in fact, satisfied by the plausible allegations of

      4    the amended complaint, and doesn't the Plaintiff, in fact,

      5    state a claim for relief under the Lanham Act?

      6               MR. SANCHELIMA:    We submit, Your Honor --

      7               THE COURT:    Putting aside the truth or falsity of

      8    them, but that's not what we are addressing today.

      9               MR. SANCHELIMA:    We understand that, Your Honor.        We

     10    just wanted to give you some background as to how this episode

     11    came about.    But with respect to the advertising and promotion,

     12    it is a requirement that both -- we agree on the authorities of

     13    Gordon & Breach, that has been adopted by the Suntree case,

     14    Eleventh Circuit, that we need commercial speech.          And our

     15    position is that that communication with Walmart does not

     16    amount to commercial speech, even under the Central Hudson

     17    Supreme Court decision as to what is considered to be a

     18    commercial speech.      It is not within the matters that have been

     19    alleged that we have -- that it has complied with solely the

     20    economic interest of the speaker and its audience.          No.   The

     21    communication involved a communication to Walmart of the

     22    exclusive rights that under the trademark that the Defendant

     23    has.   That is not commercial speech.

     24               It is a private and ephemeral communication, all that

     25    took place.    It would send a chilling effect to anyone that
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 7 of 21
                                                                                     7


      1    owns a trademark if by merely notifying a portal of its rights

      2    if that is sufficient to trigger a federal lawsuit.          That's our

      3    position.    There are a number of different requirements under

      4    commercial speech in addition to the fact that it doesn't

      5    promote an economic interest of the speaker in the audience.

      6    It is also -- it requires that the consumers be influenced.

      7    There has been no contact with a purchaser or a potential

      8    purchaser.    This was a private communication between the

      9    Defendant and the portal, which is not a customer or a

     10    potential customer.

     11                THE COURT:   Is that what you are saying, or is that

     12    what the complaint says?

     13                MR. SANCHELIMA:   That's what the complaint says.       They

     14    have not been able and they cannot allege that there has been a

     15    contact with a purchaser or a potential purchaser.          That's the

     16    second hurdle.

     17                And the third hurdle is that there has been not

     18    sufficient dissemination.      And there are a number of cases that

     19    we briefed that provide for -- determinate what the market, the

     20    relevant market is.      They have not even attempted to provide

     21    any kind of indication as to what the relevant market is.           And

     22    if it is a large relevant market that you would infer from the

     23    fact that Walmart is involved with thousands or hundreds of

     24    thousands of potential customers on the Internet, then one

     25    communication, one contact, ephemeral, because neither body had
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 8 of 21
                                                                                    8


      1    a copy of that particular contact and probably will never see

      2    that particular contact because it's a transitory constraint

      3    screen that the Defendant activated to record its ownership of

      4    the trademark.    And that is all that we have here today, Your

      5    Honor.

      6                That's not sufficient to qualify the actions as a

      7    validation of 43(a), the false advertising prong of 43(a) under

      8    the Lanham Act.

      9                THE COURT:   All right.   And you also, Mr. Sanchelima,

     10    you also challenge Plaintiff's standing to seek declaratory

     11    relief.   Did you want to address that as well?

     12                MR. SANCHELIMA:   Yes, Your Honor.     There has been no

     13    threat of an infringement -- of bringing an action for

     14    infringement against the Plaintiff whatsoever.         The

     15    communication with the portal was exclusively to bring to their

     16    attention that our client, the Defendant, has exclusive rights

     17    over the United States and the trademark ownership, and that's

     18    what the form provides for.      It's constrained.     There are only,

     19    like, so many characters and so many options that the Defendant

     20    would click on to be able to communicate to the portal that it

     21    owns the trademark.      And that's all that has been done in this

     22    case.    There has been no dissemination, no display on the

     23    Internet.    There have been no reviews, comments.       There have

     24    been no publications in a trade show, no pamphlets, nothing,

     25    absolutely nothing.
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 9 of 21
                                                                                    9


      1               THE COURT:    All right.   Thank you very much.

      2               I would hear then from Plaintiff's Counsel.

      3               Mr. Guerra.

      4               MR. GUERRA:   Your Honor, would you prefer if I stayed

      5    here or?

      6               THE COURT:    Wherever you are more comfortable.

      7               MR. GUERRA:   Sure.   And, Your Honor, I was going to go

      8    through the factors for 1125(a) for stating a cause of action

      9    for the Lanham Act, but I think that the Court articulated

     10    those factors, and I think based on the papers that we've

     11    submitted to the Court, it's clear from the pleadings that

     12    we've made those allegations.

     13               So I think what this case, this dispute comes down to

     14    is really the three points relating to whether or not we have

     15    successfully stated a cause -- or met the element of commercial

     16    advertising, even though I understand it's not the articulated

     17    elements, it's still something that agreeably, as

     18    Mr. Sanchelima said, is required.

     19               And we get to the three points that he raised, the

     20    first one being commercial speech.       My issue with the

     21    commercial speech is the Defendants' argument is -- is tagging

     22    onto this concept that all we were doing was enforcing our

     23    rights, all we were doing was enforcing our intellectual

     24    property and policing.      And I would agree with them if that was

     25    the context that this was sent, but he just said in the context
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 10 of 21
                                                                                     10


       1    of the declaratory relief action -- and this is set forth in

       2    their motion as well -- I believe it's in the motion, not the

       3    reply -- that there is no threat of infringement.         So how can

       4    they say on one end that there is no threat of infringement and

       5    then on the other end state that this takedown notice was sent

       6    for that purpose?

       7                The purpose of that takedown notice was to gain market

       8    share, period, end of story.      They did not do their due

       9    diligence before they sent that notice.        They did not get a

      10    product -- this is in our allegations.       They did not buy a

      11    product.    They did not do a comparison.      They did not make a

      12    determination that there were differences, material differences

      13    that would otherwise give them the right of cause of action

      14    under the Lanham Act.     They just pulled the trigger.       And the

      15    reason why they did that is because they want that secondary

      16    market reduced.    So when they see a player on that market, on

      17    that online marketplace, and they know that this is potentially

      18    a entity that is not within their distribution chains, they

      19    just send a notice; and that notice is not to enforce their

      20    intellectual property rights because they would have done their

      21    due diligence before doing that.       So that's our position with

      22    commercial speech.

      23                And our allegations made clear that the purpose of the

      24    notice was for them primarily to gain market share.         It was

      25    economic.    And as the case law that we provided in our response
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 11 of 21
                                                                                     11


       1    states, that that qualifies under the first factor.

       2              With respect to the consumer influence, again, we've

       3    cited the case law as to what consumer influences requires.

       4    We've made the allegations.      They are cited, and they are

       5    expressly set forth in our response what -- that consumers are

       6    being influenced.    And I think this ties into the third factor,

       7    as well, with the dissemination.

       8              So this is not a question, and it is kind of an odd

       9    bird here because when we're dealing with these online

      10    marketplaces, we are dealing with a pretty nascent industry in

      11    terms of the Walmarts and the eBays and the Amazons and how

      12    consumers are now shopping and making that direct contact.

      13    Walmart is the gatekeeper, just like Amazon, just like eBay.

      14    We have no other way of communicating with the consumer.          We

      15    have to rely on Walmart.

      16              Walmart, in turn, increases our ranking, again, all

      17    set forth in the allegations.      Based on those rankings, we get

      18    high reviews; we get better consumer traffic.         It takes years

      19    for consumer -- for the seller to develop a high-ranking place.

      20    By submitting these takedown notices without sufficient basis,

      21    you are absolutely ruining that relationship with the online

      22    marketplace platform, and that could be notice to one person --

      23    Walmart in this case -- which the case law says, if in this

      24    particular industry, one is enough, that's enough, if you

      25    analyze it subjectively.
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 12 of 21
                                                                                     12


       1              And that's what we're not only asking the Court to do,

       2    in terms of analyze that notice as being disseminated to the

       3    one player that is going to cause all the effect, but also look

       4    at the effect.    The effect is tremendous.      The effect is

       5    Walmart taking the listing down automatically, and that's --

       6    there is nothing we can do.      This is not -- Counsel mentioned

       7    the paragraph that identified the DMCA.        This is not DMCA.

       8    This is not a copyright action; it's a trademark action.          We

       9    mentioned it because in the event that there was a copyright

      10    aspect to this, as we sit here today, it's not.

      11              So there is no protocol built in in a trademark

      12    context that allows us, like in copyrights, to submit a

      13    response and to have that rebutted and to have a potential

      14    dispute resolved through a process.       You submit that takedown

      15    notice for a trademark, that's it.       You are done.    You cannot

      16    sell anymore.    And that is what they were using as a tool, and

      17    that's where we -- we -- I'll remind the Court, we referenced

      18    this vitamin -- I think that's the name of it.

      19              In any event, that case from the District of Colorado

      20    was dealing with a similar situation where the defendant was

      21    manipulating online rankings by submitting customer reviews,

      22    and the District Court found that that manipulation was enough

      23    to qualify as an act under the Lanham Act.        And it also -- that

      24    case is interesting as well because it talks about what the

      25    effect of what they did was, and the effect is that lower
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 13 of 21
                                                                                     13


       1    visibility.    That effect is that lower consumer ranking that

       2    ultimately causes anyone who visits that page to view that

       3    person as being an untrusted seller.       And that is precisely

       4    what the Lanham Act is designed to deter.

       5               And then lastly, Your Honor, with the dec relief

       6    claim, again, you can't have it both ways.        I -- I mean, it

       7    either was submitted to -- to enforce intellectual property

       8    rights or it was submitted for, as we have alleged.         If they

       9    want to take the position that it wasn't submitted, fine, but

      10    you can't just say no, no, we didn't do that and forego the

      11    allegations or circumvent the allegations that that was the

      12    primary purpose of you submitting this takedown notice and thus

      13    allowing us to fall under the scope of the Federal Declaratory

      14    Judgment Act.

      15               Your Honor, I want to clarify one thing with the

      16    Court.   Let me grab the case, if I may.       And I apologize this

      17    was not submitted in our response, but may I pass you a copy

      18    of -- may I approach?

      19               THE COURT:    Yes, please.   Thank you.

      20               MR. GUERRA:   So briefly, that case is Maher Law

      21    Firm v. Newlin.    That's out of the Middle District of Florida,

      22    2019 WL 3858157.    And in that case a Lanham Act claim was not

      23    alleged.   It was a dec action, but the dec action was based on

      24    the possibility that the defendant would, in turn, file a

      25    counterclaim against the plaintiff under the Lanham Act, and
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 14 of 21
                                                                                     14


       1    the Court found -- noted there is no independent jurisdiction,

       2    rightly, under the dec action -- the dec relief statute, but if

       3    the countersuit is based on a federal cause of action, then

       4    there is proper subject matter jurisdiction.

       5              The reason why I state this is, if the Court is

       6    inclined to agree with the Plaintiff on the Lanham Act claim, I

       7    still believe that we do have -- this Court still has subject

       8    matter jurisdiction because the allegations of the complaint

       9    made clear that if they were to counterclaim, it would most

      10    likely fall within the scope of the Lanham Act.

      11              THE COURT:    If I was inclined to agree with the

      12    Defendants.

      13              MR. GUERRA:    Correct.   On their position on the Lanham

      14    Act.

      15              THE COURT:    Right.

      16              MR. GUERRA:    For example, if you decide we did not

      17    properly plead a Lanham Act claim, and the Court does not want

      18    to exercise supplemental jurisdiction over the remaining state

      19    court claims, this case makes clear that the dec action that

      20    was asserted would still provide the Court with proper

      21    jurisdiction over the entire action, whatever's remaining.

      22              THE COURT:    Correct.

      23              MR. GUERRA:    And that was my last point, Your Honor.

      24              THE COURT:    Thank you very much.

      25              Mr. Sanchelima.
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 15 of 21
                                                                                     15


       1              MR. SANCHELIMA:     Yes, I would like to clarify

       2    something, Your Honor.     And Plaintiff repeats at least 20 times

       3    in its moving papers that the Defendants filed a takedown

       4    notice.   Defendants have no power to take down anything from

       5    Walmart's portal.    It is -- the takedown notice was generated

       6    by Walmart, not by Defendants.      Defendants, all they did was

       7    submit an IP form that is prescribed under that transitory

       8    screen at that time.     So it is a mischaracterization on the

       9    part of the Defendants.

      10              The second thing that I would like to call your -- the

      11    Court's attention is that there -- nowhere in the complaint,

      12    amended complaint there is allegation that Defendants

      13    manipulated the portal or in any -- or submitted any reviews

      14    like in the case cited by Counsel in connection with the

      15    vitamins case, I believe.      There is no such allegation in the

      16    amended complaint, and that's because they cannot make that

      17    allegation.    There is not one review anywhere in connection

      18    with this matter.

      19              And lastly, the case law does not provide any guidance

      20    as to what the effect will be.      That's just an opinion.      That's

      21    not an actionable fact that could be interpreted to lead to a

      22    plausible cause of action for the Plaintiff.        At most, is a

      23    convoluted opinion that they may have that because they are no

      24    longer -- or their product is no longer in the Walmart portal,

      25    maybe they are counterfeiters.      Well, it could be that they run
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 16 of 21
                                                                                     16


       1    out of inventory; it could be that it's no longer profitable.

       2    But the consumer is not going to say two plus two equals four

       3    and say, okay, they are no longer -- they are counterfeiters.

       4    That doesn't make any sense that this opinion of the Plaintiff

       5    would be transformed somehow into an actionable fact.

       6               THE COURT:    Mr. Guerra, anything additional?

       7               MR. GUERRA:   Just in brief a rebuttal to

       8    Mr. Sanchelima's points.     The IP form, I think that's not a

       9    pressing distinction for purposes primarily of 12(b)(6).          What

      10    we have alleged is that they submitted a takedown notice, them

      11    responding by saying we didn't submit a takedown notice is

      12    called a denial of the allegation so that I don't -- I don't

      13    see that as being persuasive.

      14               THE COURT:    To be clear, your Exhibit A is not the

      15    takedown notice, is it?     That's -- that's notification from

      16    Walmart.   It's not the actual communication from the Defendants

      17    to Walmart, right?

      18               MR. GUERRA:   That's correct.    So the way that the

      19    process works is once the -- once the Defendant submits the

      20    form and Walmart initiates the takedown of the listing.

      21               THE COURT:    Right.

      22               MR. GUERRA:   I mean, that's why we are referring it to

      23    as the takedown notice.     You are essentially notifying the

      24    platform, look, this is -- this -- and it gives you categories,

      25    and the category they have to check the box on this is a
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 17 of 21
                                                                                     17


       1    counterfeit or infringing product, and the online platform

       2    proceeds to remove the listing and then notify the seller.          So

       3    what you are seeing here is the notification from the Walmart

       4    marketplace to the seller.

       5              THE COURT:    So your Paragraph 28, which alleges on

       6    information and believe the IP claim form of infringement that

       7    the Defendant submitted to Walmart contains representations

       8    under penalty of perjury.      That form that the Defendant

       9    submitted to Walmart is not attached to the pleading, correct?

      10              MR. GUERRA:    It is not.

      11              THE COURT:    Because you don't have it yet.

      12              MR. GUERRA:    I do not.

      13              THE COURT:    Right.   But nevertheless that form, based

      14    upon Exhibit A, would contain assertions that your product is

      15    an infringing product.

      16              MR. GUERRA:    Correct.    Walmart would never go out of

      17    its way to generate a notice like this to the seller if it had

      18    not received one of these IP forms suggesting counterfeit or

      19    infringing conduct.

      20              THE COURT:    All right.    Thank you.

      21              Mr. Sanchelima?

      22              MR. SANCHELIMA:     The only thing I would like to add,

      23    Your Honor, is that the notice sent by Walmart provides an

      24    avenue for Plaintiffs to resubmit a product that would be

      25    legitimate and that they would be able to sell through the
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 18 of 21
                                                                                     18


       1    normal channels of distribution.

       2              MR. GUERRA:    May I, Your Honor?     Yeah -- well, that

       3    goes to the heart of this, the product that they submitted the

       4    takedown notice for was legitimate product.        We wouldn't be

       5    here having this dispute if we didn't believe it was.

       6        (Pause in proceedings.)

       7              THE COURT:    Well, let me sort of begin in reverse

       8    order.   If I determine I have -- that the Plaintiff has stated

       9    claims for relief over which I have subject matter

      10    jurisdiction, then, of course, I would have supplementary

      11    jurisdiction over the state causes of action in the amended

      12    complaint.

      13              Next, with regard to the Count 1 declaratory judgment

      14    of noninfringement, as I see it, that is really just the claim

      15    for relief.    The relief the Plaintiff seeks is a declaratory

      16    judgment; whereas, in Count 2, the relief the Plaintiff seeks

      17    is monetary damages.

      18              Is that right, Mr. Guerra?

      19              MR. GUERRA:    That --

      20              THE COURT:    I mean, you want a declaration in Count 1.

      21              MR. GUERRA:    Well, correct.    The request for

      22    declaratory relief under the Declaratory Judgment Act that they

      23    submit a notice to the public stating that the -- there was an

      24    infringement.    We wanted a declaration from the Court stating

      25    that the product that was -- that was the subject of the
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 19 of 21
                                                                                     19


       1    accused listing is not infringing and is not counterfeit.

       2              THE COURT:    Right.

       3              MR. GUERRA:    And then --

       4              THE COURT:    But what you are asking for in Count 1 is

       5    an affirmation should you prevail in Count 2, right?          If you

       6    prevail on Count 2, what follows is that declare -- is that

       7    declaration.

       8              MR. GUERRA:    In a way, yes, Your Honor.      It's

       9    essentially the equitable relief.

      10              THE COURT:    Right.

      11              MR. GUERRA:    That you would seek under the Lanham Act,

      12    and just as you articulated, the Lanham Act claim is seeking

      13    damages for the --

      14              THE COURT:    Right.

      15              MR. GUERRA:    -- unlawful.

      16              THE COURT:    It's really one claim.     It's one cause of

      17    action under the Lanham Act.      And in Count 1, that's the relief

      18    you seek, and in Count 2, you are seeking money damages.          At

      19    the end of the day, do you state a claim for relief under the

      20    Lanham Act?    And I believe you do.

      21              I understand the arguments you've made,

      22    Mr. Sanchelima, but I do believe that the Plaintiff satisfies

      23    the necessarily elements, as I went over with you with my

      24    earlier remarks, and makes a sufficient showing that the

      25    statements that are alleged to have been made by your clients
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 20 of 21
                                                                                     20


       1    qualify as commercial speech.

       2               It's alleged that your clients are in competition with

       3    the Plaintiff and the -- it's also alleged that the statements

       4    were made for the purposes of influencing decisions and were

       5    sufficiently disseminated, given the manner in which these

       6    matters are handled by the recipient of these statements,

       7    Walmart, and the effect that they had on the Plaintiff.          So I

       8    do find that the amended complaint survives the motion to

       9    dismiss.

      10               And how much time do you need to respond?

      11               MR. SANCHELIMA:    Will 20 days be reasonable?

      12               THE COURT:    Very good.   20 days then.

      13               MR. SANCHELIMA:    Thank you, Your Honor.

      14               THE COURT:    Okay.   Thank you very much.

      15               MR. GUERRA:   Thank you, Your Honor.

      16               THE COURT:    And you have a good afternoon.

      17        (The proceedings adjourned at 4:42 p.m.)

      18

      19

      20

      21

      22

      23

      24

      25
Case 1:19-cv-23778-CMA Document 33 Entered on FLSD Docket 01/02/2020 Page 21 of 21
                                                                                     21


       1                            C E R T I F I C A T E

       2
                  I hereby certify that the foregoing is an
       3
            accurate transcription of the proceedings in the
       4
            above-entitled matter.
       5

       6

       7    _12/27/19__
                DATE               STEPHANIE A. McCARN, RPR
       8                           Official United States Court Reporter
                                   400 North Miami Avenue, Twelfth Floor
       9                           Miami, Florida 33128
                                   (305) 523-5518
      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
